      Case 1:20-cr-00274-DLC Document 7
                                      6 Filed 06/22/20 Page 1 of 1




June 22, 2020

VIA ECF

The Honorable Denise L. Cote
United States District Judge
Southern District of New York
                                           MEMO ENDORSED
500 Pearl Street
New York, New York 10007

Re:   United States v. Luis Medina, 20 CR 274

Dear Judge Cote:

       As directed by the Court, I write in advance of today’s initial
conference regarding the method by which the conference can be held. Mr.
Medina does not have access to Skype for Business and will not be able to
participate via videoconferencing. He consents to participate telephonically. I
am attaching a Consent to Proceed by Teleconference form which I have
reviewed with Mr. Medina with the assistance of a Spanish interpreter. Mr.
Medina gave me permission to sign on his behalf.
                                     The June 22, 2020 initial conference shall
                                     proceed by telephone using the following dial-in
                                     credentials:
Respectfully submitted,
                                           Dial-in: 888-363-4749
             /s/                           Access code: 4324948
Julia Gatto
Assistant Federal Defender           The parties shall use a landline if available.
Tel: (212) 417-8750
                                     6.22.2020




cc:   AUSA James Ligtenberg (via ECF)
